DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Status of the Claims
Claims 1-16 are pending in the current application.
No claims are amended in the current application.
Claims 13-16 are newly added in the current application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/142872, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112(a) for one or more claims of this application:
Independent Claims 1 and 2 recite the limitation “an average coefficient of linear expansion of the laminate within a range of -50oC and 130oC is 0 (1/oC) to 1x10-4 (1/oC)” that is not supported in the prior-filed application.
Independent Claims 3 and 4 recite the limitation “an average linear expansion of the laminate within a range of -50oC and 130oC is 0% to 2%” that is not supported in the prior-filed application.
Claims 5-16 depend from Claims 1-4, and therefore, also contain the limitations identified immediately above.
Therefore, Claims 1-16 are considered to have an effective filing date of April 16, 2019 (the filing date of this application 16/385809). 

Response to Arguments
Applicant's remarks and amendments filed November 5, 2021 have been fully considered.
Applicant asserts that Amamiya’s θ angle is between a light absorption part in the thickness direction and a line normal to the sheet surface, where the projection of the light absorption part is not along a base material layer and the line normal to the sheet surface would not correspond to a transmission axis of the polarizing plate.  Therefore, Amamiya’s angle is a completely different measure from the claimed angle.
This is not persuasive for the following reasons.  As set forth in the grounds of rejection, Amamiya teaches an angle θ between an extending direction of a light transmission axis of the polarizing plate L1 and the trapezoidal-shape extending direction of the light transmissive portions 12 is from more than 0o to less than 10o (Amamiya, [0037]-[0041], [0106], Figs 2, 3, 8, 9).  See annotated Figures 2 and 9 for more details below, where Amamiya’s depicted θ angle also geometrically defines the red annotated identical congruent vertical angle.  It is unclear what distinctions exist between Amamiya’s angle and the claimed angle based upon the broadest reasonable interpretation of the present claim language.  Therefore, Amamiya’s angle θ is considered to establish a prima facie case of obviousness over the claimed angle range (see MPEP 2144.05, I, MPEP 2143).

    PNG
    media_image1.png
    496
    330
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    484
    312
    media_image2.png
    Greyscale

Amamiya – Figures 2 (annotated) and 9 (annotated)

    PNG
    media_image3.png
    674
    497
    media_image3.png
    Greyscale

Amamiya – Figure 8
Applicant argues that controlling the claimed angle makes it possible to inhibit variation of the polarization component, where Amamiya does not contemplate this effect.
This is not persuasive for the following reasons.  It is noted that the feature upon which applicant relies (i.e., inhibition variation property) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Amamiya teaches the laminate structure is for controlling polarized transmitted and absorbed light by axially arranging the laminate elements to yield an optical light control laminate structure that suppresses color unevenness, emits a high quality image, and has improved brightness (Amamiya, Abstract, [0008]-[0010], [0061]-[0066]).  Therefore, it would have been obvious to one of ordinary skill in the art to axially arrange the laminate elements in functional embodiments (and further optimize the embodiments) to render obvious the claimed angle to yield an optical light control laminate structure that suppresses color unevenness, emits a high quality image, and has improved brightness (Amamiya, Abstract, [0008]-[0010], [0061]-[0066], see MPEP 2143, MPEP 2144.05, II).  One of ordinary skill in the art would not have applied the teachings of Amamiya in a manner that would yield inoperable embodiments or embodiments incapable of their intended function of being an optical light control laminate structure for display devices.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP 2141.03, I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 recite the limitation "a refractive index of the in-between portion is no less than 1.47."  There is insufficient antecedent basis for this limitation in the claims, because it is unclear if this limitation requires all of the “at least one” in-between portions recited by each respective independent claim (Claims 1, 2, 3, and 4) or if this limitation only requires at least one of the in-between portions to exhibit refractive index of no less than 1.47.  For the purposes of examination the claims are interpreted as reciting “a refractive index of at least one in-between portion is no less than 1.47.”
Claims 13-16 recite the limitation "a difference between a refractive index of the light transmitting portion and the refractive index of the in-between portion is in a range from 0.05 to 0.14."  There is insufficient antecedent basis for this limitation in the claims, because it is unclear if this limitation requires all of the “at least one” in-between portions and all of the plurality of light transmitting portions recited by each respective independent claim (Claims 1, 2, 3, and 4) or if this limitation only requires at least one of an adjacent light transmitting portion and the refractive index of the at least one in-between portion is in a range from 0.05 to 0.14.”

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. (JP 2010217871 A, herein English machine translation utilized for all citations).
Regarding Claims 1 and 2, Amamiya teaches a laminate 4+10 comprising a reflective polarizing plate 4 and a light control optical sheet 10 arranged on one surface of the reflective polarizing plate 4, where the light control optical sheet 10 comprises a base material layer 16 and an optical functional layer 11 arranged on one surface of the base material layer (Amamiya, [0010]-[0016], [0026]-[0029], [0060]-[0073], Figs 7, 8).  Amamiya further teaches the optical functional layer 11 includes a plurality of light transmissive portions 12 having a predetermined cross section and extending in one direction along a face of the base material layer 16; the plurality of light transmissive portions 12 are arrayed in a direction extending in another direction spaced apart at predetermined intervals by in-between light-absorbing portions 13 (Amamiya, [0026]-[0029], Figs 1-5, 7, 8).  Amamiya teaches an angle θ between an extending direction of o to less than 10o (Amamiya, [0037]-[0041], [0106], Figs 2, 3, 9); where Amamiya’s depicted θ angle geometrically defines the red annotated identical congruent vertical angle seen in Figure 2 below.  Amamiya’s angle θ (and identical congruent vertical angle) substantially overlaps with the claimed range of 1o to 41.7o, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I, MPEP 2143).  Amamiya further teaches the base material layer is preferably formed of polycarbonate, and the entire laminate has a coefficient of linear expansion of 1x10-3 (1/oC) or less measured in the range of -40oC to 100oC (Amamiya, [0013]-[0015], [0047]-[0051], [0095], [0103]-[0104]).  Amamiya’s coefficient of linear expansion completely and closely encompasses the claimed range of 0 to 1x10-4 (1/oC) in a substantially similar temperature range of -50oC to 130oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I, MPEP 2143).

    PNG
    media_image4.png
    631
    286
    media_image4.png
    Greyscale
 
    PNG
    media_image3.png
    674
    497
    media_image3.png
    Greyscale
 
Amamiya – Figures 7 and 8

    PNG
    media_image2.png
    484
    312
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    496
    330
    media_image1.png
    Greyscale
 

Regarding Claims 5 and 7, Amamiya further teaches a display device 1 comprising an image source 20, the laminate 4+10 as discussed above, and a liquid crystal layer 22 (Amamiya, [0008]-[0012], [0060]-[0067], Fig 8).
Regarding Claims 13 and 14, modified Amamiya further teaches a refractive index of an in-between portion binder resin Nb is preferably between 1.4 to 1.6 (Amamiya, [0030]).  Modified Amamiya further teaches difference between a refractive index of a light transmissive portion Np and the refractive index of the in-between portion Nb is larger than 0 (Amamiya, [0032], [0079]-[0080]).  Modified Amamiya’s refractive index ranges overlap with the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Claims 3, 4, 9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. (JP 2010217871 A, herein English machine translation utilized for all citations) as applied to claims 1, 2, 5, and 7 above, and in further view of Shimada et al. (US 2015/0085470 A1).
Regarding Claims 3 and 4, Amamiya teaches the laminate 4+10 comprising a reflective polarizing plate 4 and a light control optical sheet 10 arranged on one surface of the reflective polarizing plate 4, where the laminate has a coefficient of linear expansion of 1x10-3 (1/oC) or less measured in the range of -40oC to 100oC as discussed above (Amamiya, [0010]-[0016], [0026]-[0031], [0047]-[0051], [0060]-[0073], [0095], [0103]-[0104], Figs 7, 8).  Amamiya discloses a laminate having a substantially similar structure, exhibits a low coefficient of linear expansion that is substantially similar, and formed of substantially similar materials to those of the present invention, oC to 130oC that is 0% to 2% (Specification as originally filed, [0043], [0089]-[0092]; see MPEP 2112.01, MPEP 2143).
Amamiya remains silent regarding a laminate having an average linear expansion within a range of -50oC to 130oC that is 0% to 2%.
Shimada, however, teaches a display unit comprising a multi-layer optical sheet having a base layer and a functional layer, where the optical sheet does not have a large difference between linear expansion coefficients between the layers so as to prevent occurrence of cracking during endurance heat tests; Shimada characterizes and measures the percentage of elongation of optical sheets at a heating temperature of 80oC, where several optical sheet materials exhibit elongation of 2% or less at temperatures of 80oC and less (Shimada, [0068]-[0069], [0111]-[0114], [0207]-[0208], Tables 2-3, Figs 19-20).
Since Amamiya and Shimada both disclose optical laminates exhibiting low coefficients of linear expansion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected and utilized materials that have low difference between linear expansion coefficients and low elongation when heat and endurance tested to yield an optical laminate that prevents occurrence of cracking and exhibits enhanced luminance as taught by Shimada (Shimada, [0068]-[0069], [0111]-[0114], [0207]-[0208], MPEP 2143).
Regarding Claims 9 and 11, modified Amamiya further teaches a display device 1 comprising an image source 20, the laminate 4+10 as discussed above, and a liquid crystal layer 22 (Amamiya, [0008]-[0012], [0060]-[0067], Fig 8).
Regarding Claims 15 and 16, modified Amamiya further teaches a refractive index of an in-between portion binder resin Nb is preferably between 1.4 to 1.6 (Amamiya, [0030]).  Modified Amamiya further teaches difference between a refractive index of a light transmissive portion Np and the refractive index of the in-between portion Nb is larger than 0 (Amamiya, [0032], [0079]-[0080]).  Modified Amamiya’s refractive index ranges overlap with the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. (JP 2010217871 A, herein English machine translation utilized for all citations) as applied to claims 1, 2, 5, and 7 above, and in further view of Lu et al. (US 2014/0120275 A1).
Regarding Claims 6 and 8, Amamiya teaches a display device 1 comprising an image source 20, the laminate 4+10, and a liquid crystal layer 22 as discussed above (Amamiya, [0008]-[0012], [0060]-[0067], Fig 8).
Amamiya remains silent regarding a housing in which the display device is placed.
Lu, however, teaches a housing for a display panel (Lu, [0007]-[0019]). 
Since Amamiya and Lu both disclose display devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized Lu’s housing for modified Amamiya’s display components to yield a device .
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. (JP 2010217871 A, herein English machine translation utilized for all citations) in view of Shimada et al. (US 2015/0085470 A1) as applied to claims 9 and 11 above, and in further view of Lu et al. (US 2014/0120275 A1).
Regarding Claims 10 and 12, Amamiya teaches a display device 1 comprising an image source 20, the laminate 4+10, and a liquid crystal layer 22 as discussed above (Amamiya, [0008]-[0012], [0060]-[0067], Fig 8).
Modified Amamiya remains silent regarding a housing in which the display device is placed.
Lu, however, teaches a housing for a display panel (Lu, [0007]-[0019]). 
Since modified Amamiya and Lu both disclose display devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized Lu’s housing for modified Amamiya’s display components to yield a device capable of reducing overall display thickness, providing a steady structures, exhibiting an aesthetic appearance, and restricting movements of display components as taught by Lu (Lu, [0007], [0018], MPEP 2143).
Claims 1, 2, 5-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US 2017/0315402 A1) in view of Amamiya et al. (JP 2010217871 A, herein English machine translation utilized for all citations).
Regarding Claims 1 and 2, Kashiwagi teaches a laminate comprising a reflection-type polarizing plate and an optical sheet arranged on one side of the polarizing plate, where the optical sheet includes a base a base material layer and an optical functional layer arranged on one face of the base material layer; the optical functional layer includes a plurality of light transmissive portions having one extending direction along a face of the base material layer and having a predetermined cross section, where the plurality of light transmissive portions are arrayed in a direction different from the extending direction at predetermined intervals, and where in-between portions are formed in each of the predetermined intervals of adjacent light transmissive portions (Kashiwagi, [0011]-[0017]).  Kashiwagi further teaches an angle formed by an extending direction of a transmission axis of the polarizing plate and the extending direction of the light transmissive portions is 1o to 41.7o in a front view of the laminate (Kashiwagi, [0016]).  Kashiwagi’s angle is identical to the claimed angle of 1o to 41.7o, and therefore, completely satisfies the claimed angle (see MPEP 2131.03).  Kashiwagi teaches the base material layer can be formed of polycarbonate (Kashiwagi, [0058], [0078], [0096], [0115]-[0116]).
Kashiwagi remains silent regarding an average coefficient of linear expansion of the laminate within a range of -50oC and 130oC being from 0 (1/oC) to 1x10-4 (1/oC).
Amamiya, however, teaches a laminate 4+10 comprising a reflective polarizing plate 4 and a light control optical sheet 10 arranged on one surface of the reflective polarizing plate 4, where the light control optical sheet 10 comprises a base material layer 16 and an optical functional layer 11 arranged on one surface of the base material layer (Amamiya, [0010]-[0016], [0026]-[0029], [0060]-[0073], Figs 7, 8).  Amamiya -3 (1/oC) or less measured in the range of -40oC to 100oC (Amamiya, [0013]-[0015], [0047]-[0051], [0095], [0103]-[0104]).  Amamiya’s coefficient of linear expansion completely and closely encompasses the claimed range of 0 to 1x10-4 (1/oC) in a substantially similar temperature range of -50oC to 130oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I, MPEP 2143).
Since Kashiwagi and Amamiya both disclose substantially similar optical laminates comprising a polycarbonate base material layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed, measured, adjusted, and controlled Kashiwagi’s laminate according to Amamiya’s teachings and materials to yield an optical laminate exhibiting a coefficient of linear expansion of 1x10-3 (1/o
Regarding Claims 5, 6, 7, and 8, modified Kashiwagi further teaches a display device formed of a housing and an image source unit comprising a liquid crystal layer and the laminate as discussed above (Kashiwagi, [0011]-[0027], [0047]).
Regarding Claims 13 and 14, modified Kashiwagi further teaches a refractive index of an in-between portion is no less than preferably 1.47, and a difference between a refractive index of a light transmissive portion and the refractive index of the in-between portion is in the range of 0.05 to 0.14 (Kashiwagi, [0106]-[0107]).  Modified Kashiwagi’s refractive index ranges are identical to the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03).
Claims 3, 4, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US 2017/0315402 A1) in view of Shimada et al. (US 2015/0085470 A1).
Regarding Claims 3 and 4, Kashiwagi teaches a laminate comprising a reflection-type polarizing plate and an optical sheet arranged on one side of the polarizing plate, where the optical sheet includes a base a base material layer and an optical functional layer arranged on one face of the base material layer; the optical functional layer includes a plurality of light transmissive portions having one extending direction along a face of the base material layer and having a predetermined cross section, where the plurality of light transmissive portions are arrayed in a direction different from the extending direction at predetermined intervals, and where in-between portions are formed in each of the predetermined intervals of adjacent light transmissive portions (Kashiwagi, [0011]-[0017]).  Kashiwagi further teaches an angle formed by an extending direction of a transmission axis of the polarizing plate and the extending direction of the o to 41.7o in a front view of the laminate (Kashiwagi, [0016]).  Kashiwagi’s angle is identical to the claimed angle of 1o to 41.7o, and therefore, completely satisfies the claimed angle (see MPEP 2131.03).  Kashiwagi teaches the base material layer can be formed of polycarbonate (Kashiwagi, [0058], [0078], [0096], [0115]-[0116]).
Kashiwagi remains silent regarding a laminate having an average linear expansion within a range of -50oC to 130oC that is 0% to 2%.
Shimada, however, teaches a display unit comprising a multi-layer optical sheet having a base layer and a functional layer, where the optical sheet does not have a large difference between linear expansion coefficients between the layers so as to prevent occurrence of cracking during endurance heat tests; Shimada characterizes and measures the percentage of elongation of optical sheets at a heating temperature of 80oC, where several optical sheet materials exhibit elongation of 2% or less at temperatures of 80oC and less (Shimada, [0068]-[0069], [0111]-[0114], [0207]-[0208], Tables 2-3, Figs 19-20).
Since Kashiwagi and Shimada both disclose optical laminates exhibiting low coefficients of linear expansion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected and utilized materials that have low difference between linear expansion coefficients and low elongation when heat and endurance tested to yield an optical laminate that prevents occurrence of cracking and exhibits enhanced luminance as taught by Shimada (Shimada, [0068]-[0069], [0111]-[0114], [0207]-[0208], MPEP 2143).
Regarding Claims 9, 10, 11, and 12, modified Kashiwagi further teaches a display device formed of a housing and an image source unit comprising a liquid crystal layer and the laminate as discussed above (Kashiwagi, [0011]-[0027], [0047]).
Regarding Claims 15 and 16, modified Kashiwagi further teaches a refractive index of an in-between portion is no less than preferably 1.47, and a difference between a refractive index of a light transmissive portion and the refractive index of the in-between portion is in the range of 0.05 to 0.14 (Kashiwagi, [0106]-[0107]).  Modified Kashiwagi’s refractive index ranges are identical to the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782